SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the deci*37sion of the district court be and it hereby is AFFIRMED.
Plaintiff Anton D. Pearson appeals from the district court’s grant of judgment as a matter of law dismissing his complaint. The complaint alleges disability and race discrimination by his former employer, defendant Nassau County Medical Center, in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
Plaintiff has submitted insufficient evidence for a reasonable trier of fact to find in his favor on either his disability or race discrimination claim. Accordingly, we AFFIRM the judgment of the district court.